Judgment, Supreme Court, Bronx County (Frank Diaz, J.), rendered February 14, 1990, convicting defendant, after jury trial, of manslaughter in the first degree, and sentencing him, as a second felony offender, to a term of 12-V2 to 25 years, unanimously affirmed.
The People presented overwhelming evidence at trial that defendant, armed and accompanied by three other armed men, forced his way into the victim’s apartment. As the occupants of the apartment ran for cover, the victim’s then nine year old son (who gave sworn testimony at the trial, approximately two years after the incident) witnessed an argument between his father and the intruders, after which defendant and the codefendant repeatedly stabbed the victim and then forced him out of the bathroom window of his fourth floor apartment. This testimony was supported by medical and forensic evidence of the victim’s struggle with his attackers at the window, multiple stab wounds sustained by the victim, and other injuries which resulted in the victim’s death. View*389ing the evidence at trial in the light most favorable to the People and giving them the benefit of every reasonable inference (People v Malizia, 62 NY2d 755, cert denied 469 US 932), defendant’s guilt of manslaughter in the first degree was proven by overwhelming evidence (People v Bleakley, 69 NY2d 490). Minor inconsistencies in the testimony of the victim’s son were properly placed before the jury for determination, as was defendant’s sharply differing testimony and evidence that the victim’s concededly traumatized son gave inconsistent statements to the police when questioned after the attack. The jury’s credibility determinations, not unreasonable, will not be disturbed by this Court (People v Fonte, 159 AD2d 346, lv denied 76 NY2d 734).
We have considered defendant’s additional claims of error and find them to be either unpreserved or without merit. Concur — Sullivan, J. P., Milonas, Ellerin and Kassal, JJ.